             Case: 1:18-cv-02572 Doc #: 1 Filed: 11/08/18 1 of 3. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.:
                                                  )
                 Plaintiff,                       )   JUDGE
                                                  )
        v.                                        )
                                                  )
 A&W ROOFING, L.L.C.,                             )   COMPLAINT
 C/O STATUTORY AGENT: WALLY                       )
 MILLER                                           )
 8071 PARKMAN MESPO ROAD                          )
 MIDDLEFIELD, OH 44062-9304,                      )
                                                  )
                 Defendant.                       )



       JUSTIN E. HERDMAN, United States Attorney for the Northern District of Ohio, on

behalf of the United States of America (the “Plaintiff), for its Complaint against A&W

ROOFING, L.L.C., c/o Statutory Agent: WALLY MILLER (the “Defendant”) says that:


       1. This is a civil action brought on behalf of the United States of America and this court

       has jurisdiction under the provisions of 28 U.S.C. § 1345.


       2. The Defendant resides within the jurisdiction of this Court.
   Case: 1:18-cv-02572 Doc #: 1 Filed: 11/08/18 2 of 3. PageID #: 2



                                        COUNT I

3. The Defendant owes Plaintiff the principal sum of $307,284.00 plus interest and fees,

in connection with workplace safety violations under the Occupational Safety and Health

Act of 1970, 29 U.S.C. 651, as more fully set forth on the Certificate of Indebtedness

attached hereto as Exhibit A.


4. Due demand has been made for payment.


                                       COUNT II

5. The Defendant owes Plaintiff the principal sum of $39,600.00, plus interest and fees,

in connection with workplace safety violations under the Occupational Safety and Health

Act of 1970, 29 U.S.C. 651, as more fully set forth on the Certificate of Indebtedness

attached hereto as Exhibit B.


6. Due demand has been made for payment.


                                       COUNT III

7. The Defendant owes Plaintiff the principal sum of $47,000.00, plus interest and fees,

in connection with workplace safety violations under the Occupational Safety and Health

Act of 1970, 29 U.S.C 651, as more fully set forth on the Certificate of Indebtedness

attached hereto as Exhibit C.

8. Due demand has been made for payment.



WHEREFORE, Plaintiff demands judgment against defendant as follows:




                                         2
           Case: 1:18-cv-02572 Doc #: 1 Filed: 11/08/18 3 of 3. PageID #: 3



       On Count I in the amount of $307,284.00 principal, plus interest of $5,590.75 at the rate

of 1.00% accrued through October 3, 2018, Financial Management Service and Department of

Justice fees of $117,338.07, Penalty of $32,008.05 at the rate of 6% and Administrative fee of

$20.00 for a total of $462,240.87..

       On Count II in the amount of $39,600.00 principal, plus interest of $801.13 at the rate of

1.00% accrued through October 3, 2018, Financial Management Service and Department of

Justice fees of $15,319.46, Penalty of $4,608.79 at the rate of 6% and Administrative fee of

$20.00 for a total of $60,349.38.

       On Count III in the amount of $47,000.00 principal, plus interest of $1,409,57 at the rate

of 1.00% accrued through October 3, 2018, Financial Management Service and Department

of Justice fees of $20,441.44, Penalty $8,222.42 at the rate of 6% and Administrative fee of

$20.00 for a total of $77,093.43


                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                              By:    /s/ Alex Rokakis
                                                      Alex Rokakis (OH: 0029078)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3673
                                                      (216) 522-4542 (facsimile)
                                                      Alex.Rokakis@usdoj.gov




                                                3
